 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into effective
as of May 29, 2018 (the “Effective Date”) by and between Surna Inc., a Nevada
corporation whose address is 1780 55th Street, Boulder, Colorado 80301 (the
“Company”) and Brandy M. Keen, an adult resident of the State of Colorado (the
“Employee”). The Employee and the Company may be referred to herein individually
as a “Party” or collectively as the “Parties.”

 

AGREED ACKNOWLEDGMENTS

 

A.       This Agreement amends and restates that certain Employment Agreement by
and between the Company and the Employee dated October 10, 2017 (the “Original
Agreement”) and, upon execution of this Agreement, this Agreement supersedes and
replaces the Original Agreement, and the Original Agreement shall have no
further force or effect.

 

B.       The Company is engaged in the development, design and distribution of
cultivation technologies for controlled environment agriculture for
state-regulated cannabis cultivation facilities, including lighting,
environmental control and air sanitation designed to meet the specific
environmental conditions required for indoor cultivation and to reduce energy
and water consumption (the “Business”).

 

C.       In connection with the Business, the Company manufactures or is
developing, sells and delivers the following products and services: (i)
liquid-based process cooling and climate control systems, (ii) a full-service
engineering package for designing and engineering commercial scale thermodynamic
systems specific to indoor cultivation facility conditions, (iii) automation and
control devices, systems and technologies used for environmental and climate
control in indoor cultivation facilities, (iv) a comprehensive, hybrid
cultivation facility design and building utilizing sunlight and a high-power LED
lighting system, and (vi) and other products, services, and technologies now or
hereafter developed related to the foregoing (collectively, the “Products”)

 

D.       The Business of the Company is highly competitive and requires the
creation of intimate and prolonged relationships with the Company’s customers
because of the custom products developed for individual customers, and the
significance of adapting to the marketing plans continually being created by
these customers.

 

E.       The Company has invested and will continue to invest considerable sums
of time, money, and other resources in developing the confidence and loyalty of
its customers and potential customers and to recruit, train, support and
compensate its employees and potential employees. In addition, the Company
expends significant amounts of time and money to attract, identify, locate, and
establish contacts and business relationships with prospective customers. The
loss of these existing and prospective relationships with customers, and with
existing and potential employees, will cause substantial and irreparable harm to
the Company, which cannot be accurately or adequately compensated by money
alone.

 

F.       The Company desires to retain the services of the Employee as a member
of the Company’s management team. The Employee desires to continue such
employment and commits to devote all of the Employee’s business time and
attention to services benefiting the Company. Both the Employee and the Company
wish to enter into this Agreement to set forth the terms and conditions of the
Employee’s employment with the Company.

 

G.       The Employee acknowledges that, in connection with the execution of
this Agreement, the Employee is receiving new and valuable consideration from
the Company including, without limitation, an award of restricted stock units
under the Company’s 2017 Equity Incentive Plan, as may be modified and amended
by the Company from time to time (the “EIP”), pursuant to Section 7(c) hereof.

 

 

 

 

H.       The Employee acknowledges that, in the course of the Employee’s
employment with the Company, the Employee has and will frequently come into
contact with the Company’s customers and suppliers to such an extent that the
Employee may be able to control or direct, in whole or in part, the business and
relationships between the Company and its customers and suppliers. Accordingly,
the Company reposes its trust in the Employee not to disrupt or otherwise
misappropriate the customer and supplier relationships developed and/or
supported by the Company.

 

I.       The Employee has had and will have, during the course of the Employee’s
employment with the Company, frequent and close contact with the Company’s other
executive managers, salespeople, and key staff employees. As a result of the
Employee’s position, the Employee will acquire and have access to confidential
information concerning the Company’s employees, prospective employees,
customers, suppliers, and prospective customers and suppliers that is not easily
or generally available to the Company’s competitors.

 

J.       The Employee acknowledges that, by virtue of the Employee’s position
with the Company, the Employee will have access to certain secret and
confidential business data and information belonging to the Company including,
but not limited to: marketing plans, financial strategies, market surveys and
assessments, customer and Company technical information, financial statements,
budget data, personnel records, customer profiles and purchase requirements,
product design, engineering and technical specifications, pricing plans and
strategies, sales contracts and proposals, private and confidential discussions
with executive managers, legal advice and strategies, performance evaluations,
price schedules from suppliers, litigation and planned litigation, capital
needs, lists of customers and potential customers, hiring and training goals,
internal operation and production reports and schedules, compensation packages,
customer account projections, licenses, promotional plans and information,
corporate policies for internal operations, bids and proposals by suppliers and
to customers, identities and personal profiles of key persons at customers and
potential customers, expense data by customer, and other confidential and
sensitive business information developed and maintained by the Company.

 

K.       The Company has a valuable and proprietary interest in the confidential
information described in paragraph J above and has expended considerable time
and money to safeguard and protect such information from direct or indirect
divulgence of same by its employees, including the Employee. In addition, as
part of the Company’s relationship with each of its customers, the Company
assures customers that the unique, confidential, and secret information shared
by customers with the Company will be protected from disclosure to and
unauthorized use by others. Any divulgence of such information will constitute
an irreparable injury to the Company and the Company’s customers.

 

L.       The Employee acknowledges that (i) the Employee’s position with the
Company is one of great trust and confidence requiring that the Employee
exercise a high degree of loyalty, honesty, and integrity, (ii) the Employee has
and will receive substantial and adequate monetary consideration and benefits
pursuant to this Agreement, (iii) the Employee has read and understood the terms
of this Agreement and signed the same as a free and voluntary act, and (iv) the
Employee understands that there is no need to continue employment with the
Company, but the Employee has freely chosen to enter into this Agreement because
of a desire to take advantage of the specific and unique opportunities offered
by continued employment with the Company and the additional benefits provided
for herein.

 

2

 

 

AGREEMENTS

 

In consideration of the Agreed Acknowledgments and the mutual covenants and
agreements set forth in this Agreement, the Parties agree as follows:

 

1.       Acknowledgments. The acknowledgments set forth above are accurate and
are hereby incorporated by reference in this Agreement.

 

2.       Employment and Duties. The Company hereby employs the Employee and the
Employee hereby accepts employment with the Company on the terms and conditions
set forth in this Agreement. During the Term (as defined below), the Employee
shall be employed by the Company as a Senior Technical Advisor and, as such, the
Employee shall have such responsibilities and authority as are customary for
such position of a company of similar size and nature as the Company as may be
assigned from time to time, including, without limitation, serving as the
technical advisor to the Company’s sales representatives, providing technical
support to assess and develop scope of work, solutions and technical
requirements for customer and prospective customer projects, assisting the
Company in securing Product sales, serving as technical advisor to the Company’s
engineering and product development teams, and providing input and direction for
the product development and overall engineering focus for the Company. The
Employee shall faithfully perform for the Company the duties of such position
and shall report directly to the Vice President – Sales and Project Management.
At all times during the Term, the Employee shall adhere to all of the Company’s
policies, rules and regulations governing the conduct of its employees,
including without limitation, any compliance manual, code of ethics, employee
handbook or other policies adopted by the Company from time to time.

 

3.       Extent of Services.

 

a.       Full-time Employment. Commencing on the Effective Date and continuing
through April 30, 2019, except for illnesses and vacation periods, the Employee
shall be a full-time employee of the Company and shall devote the Employee’s
full business time and attention and the Employee’s best efforts to the
performance of the Employee’s duties and responsibilities under this Agreement.

 

b.       Part-time Employment. Commencing on May 1, 2019 and continuing through
the Term Date (as defined below), the Employee shall become a part-time employee
of the Company and be expected to devote a minimum of thirty (30) hours per
week, except for illness and vacation periods, to the performance of the
Employee’s duties and responsibilities under this Agreement.

 

c.       Permitted Activities. During the Employee’s full- and part-time
employment with the Company, the Employee may participate in charitable,
academic, community religious or other non-profit activities, and in trade or
professional organizations, and engage and participate in the specific
activities listed in Exhibit A hereto (the “Permitted Activities”) or such other
activities as specifically agreed to in writing by the Company in advance from
time to time in the Company’s sole discretion, provided that all of the
Employee’s activities outside of the Employee’s duties to the Company,
individually or in the aggregate, shall comply with the Company’s conflict of
interest policies and corporate governance guidelines as in effect from time to
time, do not otherwise interfere with the Employee’s duties and responsibilities
to the Company, and do not compete with or adversely affect the Business of the
Company. Subject to the provisions of Section 11 herein, the Employee may make
any passive investment in any publicly traded entity, or own five percent (5%)
or less of the issued and outstanding voting securities of any entity, provided,
in any event, that the Employee is not obligated or required to, and shall not
in fact, devote any consulting or managerial effort or services in connection
therewith, except for the Permitted Activities.

 

4.       Place of Performance. Commencing on the Effective Date and continuing
through April 30, 2019, the Employee will perform the Employee’s duties for the
Company from the Company’s corporate offices in Boulder, Colorado, except that
the Employee will travel to perform services as required for the proper
performance of the Employee’s duties under this Agreement. Commencing on May 1,
2019 and continuing through the Term Date, the Employee may relocate her
residence and will only be expected to attend significant trade shows, major
customer meetings, or meetings at the Boulder office from time to time. The
Company shall not be responsible for any relocation costs, but the Company would
continue to reimburse the Employee for reasonable business and travel expenses
pursuant to Section 8(d) hereof.

 

3

 

 

5.       Term. This Agreement and the Employee’s employment hereunder shall
commence on the Effective Date and shall continue in full force and effect until
April 30, 2020 (the “Term”)(the last day of the Term is referred to herein as a
“Term Date”). For purposes of this Agreement, “Term” shall mean the actual
duration of the Employee’s employment hereunder, taking into account any early
termination of employment pursuant to Section 8 hereof.

 

6.       Compensation.

 

a.       Salary. Commencing on the Effective Date and continuing through April
30, 2019, the Company shall pay the Employee an annualized base salary (the
“Base Salary”) of $150,000 per year, which shall be payable in equal
installments in accordance with the Company’s standard payroll practice from
time to time, less customary or legally required withholdings and deductions,
for periods actually worked by the Employee. Commencing on May 1, 2019 and
continuing through the Term Date, the Base Salary shall be reduced to $75,000
per year to reflect the Employee’s part-time employment.

 

b.       Sales Incentive Program. Commencing on the Effective Date and
continuing through April 30, 2019, the Employee shall be eligible to participate
in the Company’s sales incentive program for sales personnel, as in effect and
as amended from time to time by the Company (the “Sales Program”). In connection
with the Sales Program, commencing on the Effective Date and continuing through
April 30, 2019, the Employee will be entitled to a sales incentive equal to
one-quarter of one percent (0.25%) of the net revenue collected and earned from
Products sales originated by the Employee and any other salesperson employed by
the Company, payable quarterly in arrears (the “Sales Incentive”). The Company
and the Employee acknowledge and agree that the Sales Program, the Sales
Incentive and any other sales incentives and commissions will terminate
effective May 1, 2019.

 

c.       Restricted Stock Units. Upon execution of this Agreement or as soon as
practicable thereafter, the Company shall grant 4,800,000 Restricted Stock Units
(as defined in the EIP) to the Employee, which shall be subject to the terms of
the EIP and a separate Restricted Stock Unit Agreement to be executed by the
Company and the Employee, substantially in the form attached hereto as Exhibit B
(the “Restricted Stock Unit Agreement”). The Restricted Stock Units shall be
valued at Fair Market Value (as defined in the EIP) on the date such Restricted
Stock Units vest and, upon vesting, the Employee will receive one share of the
Company’s common stock (“Common Stock”) for each vested Restricted Stock Unit
(with no cash purchase price to be paid by the Employee for such share of Common
Stock). As a condition to the Company’s obligations with respect to the
Restricted Stock Units (including, without limitation, any obligation to deliver
any shares of Common Stock upon vesting of the Restricted Stock Units, including
vesting upon a Change of Control, as defined below), the Employee shall be
responsible for, and shall make arrangements satisfactory to the Company to pay
to the Company, within fifteen (15) of the Company’s delivery of written notice
of the amount of such payment, any federal, state, local, or foreign taxes of
any kind required to be withheld with respect to the delivery of shares of
Common Stock corresponding to such Restricted Stock Units. Subject to the
provisions of Sections 9(a)(v), 9(b)(ii), 9(c) and 9(d)(ii), the Restricted
Stock Units shall vest as follows:

 

i.       1,000,000 Restricted Stock Units shall vest on June 30, 2018, subject
to the Employee’s continued employment through the vesting date;

 

ii.       1,000,000 Restricted Stock Units shall vest on December 31, 2018,
subject to the Employee’s continued employment through the vesting date;

 

4

 

 

iii.       1,000,000 Restricted Stock Units shall vest on June 30, 2019, subject
to the Employee’s continued employment through the vesting date;

 

iv.       1,000,000 Restricted Stock Units shall vest on December 31, 2019,
subject to the Employee’s continued employment through the vesting date; and

 

v.       800,000 Restricted Stock Units shall vest on April 30, 2020, subject to
the Employee’s continued employment through the vesting date.

 

In the event that (i) there is a “Change in Control” (as defined below) that
occurs prior to the date on which the Restricted Stock Units become fully
vested, then 100% of the Restricted Stock Units that have not already vested as
of the date of such termination shall become vested. A “Change of Control” means
a reorganization, merger, statutory share exchange, or consolidation or similar
transaction involving the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, unless, following such
transaction, all or substantially all of the individuals and entities who were
the beneficial owners of the Company’s equity and voting securities immediately
prior to such transaction beneficially own, directly or indirectly, more than
fifty percent (50%) of the value of the then outstanding equity securities and
the combined voting power of the then outstanding voting securities.

d.       Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
the Employee pursuant to this Agreement or any other agreement or arrangement
with the Company which is subject to recovery under any law, governmental
regulation, or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement.

 

7.       Fringe Benefits. The Company shall provide the following benefits to
the Employee during the Term, subject to the Employee remaining eligible for
such benefits based on the Employee’s number of hours worked per week:

 

a.       Employee Benefit Plans. The Employee will be eligible to participate in
any employee benefit plans including, without limitation, group insurance,
profit sharing and 401(k) plans, sponsored generally by the Company for its
employees as may be offered from time to time. Notwithstanding the foregoing,
the Company may modify or terminate any employee benefit plan at any time.

 

b.       Vacation. Commencing on the Effective Date and continuing through April
30, 2019, the Employee shall accrue in accordance with the Company’s vacation
policy as in effect from time to time twenty (20) days per year of paid vacation
time, provided that, any earned but unused vacation in a year may not be carried
forward to future years. Commencing on May 1, 2019 and continuing through the
Term Date, the Employee shall accrue in accordance with the Company’s vacation
policy as in effect from time to time ten (10) days per year of paid vacation
time, provided that, any earned but unused vacation in a year may not be carried
forward to future years.

 

c.       Personal Days, Sick Leave and Holidays. Commencing on the Effective
Date and continuing through April 30, 2019, the Employee shall be entitled to
receive paid personal days, sick days and holidays under the guidelines
established by the Company from time to time for the Company’s executive and
management employees, provided that, any earned but unused personal and sick
days in a year may not be carried forward to future years. Commencing on May 1,
2019 and continuing through the Term Date, the Employee shall be entitled to
receive paid personal days, sick days and holidays under the guidelines
established by the Company from time to time for the Company’s executive and
management employees, provided that, such paid personal days, sick days and
holidays shall be prorated based on the Employee’s part-time employment, and
further provided that, any earned but unused personal and sick days in a year
may not be carried forward to future years.

 

5

 

 

d.       Business Expense Reimbursement. Subject to the Company’s policies and
procedures for the reimbursement of business expenses incurred by its executive
and management employees, the Company shall reimburse the Employee for
reasonable expenses incurred by the Employee in connection with the performance
of the Employee’s duties pursuant to this Agreement, including, but not limited
to, travel expenses, professional conventions or similar professional functions
and other reasonable business expenses. The Employee agrees to provide the
Company with receipts and/or documentation sufficient to permit the Company to
take its full business expense deduction. The Company shall have no obligation
to reimburse the Employee for expenses claimed if the Employee does not provide
sufficient receipts and/or documentation. The Employee shall submit requests for
reimbursement of business expenses at least once every month. The Employee shall
be entitled to a corporate credit card, and any frequent flyer miles earned for
travel contemplated under this Agreement shall be owned by the Employee.

 

8.       Termination. Notwithstanding any other provision of this Agreement to
the contrary, during the Term, the employment of the Employee by the Company
shall terminate as follows:

 

a.       Death/Disability. The employment of the Employee by the Company shall
terminate immediately upon death of the Employee or immediately upon the
determination of Disability in accordance with this Section 8(a). As used in
this Agreement, “Disability” shall mean the Employee is unable to perform the
Employee’s duties hereunder due to the onset of any sickness, injury or
disability, even with reasonable accommodation, for a consecutive period of one
hundred eighty (180) days or an aggregate of six (6) months in any twelve
(12)-consecutive month period. A determination of “Disability” shall be made by
a physician satisfactory to both the Employee and the Company, provided that if
the Employee and the Company do not agree on a physician, the Employee and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to Disability shall be binding on all
parties. The appointment of one or more individuals to carry out the offices or
duties of the Employee during a period of the Employee’s inability to perform
such duties and pending a determination of Disability shall not be considered a
breach of this Agreement by the Company.

 

b.       With Cause. The employment of the Employee by the Company shall
terminate at the election of the Company, on reasonable grounds, immediately
upon the giving of written notice by the Company to the Employee of the
Employee’s termination with Cause. For purposes of this Agreement, the term
“Cause” means that the Employee: (i) has been convicted of, or entered a plea of
guilty or “nolo contendere” to, a felony or a crime causing material harm to the
standing and reputation of the Company, (ii) violated any of the Employee’s
obligations under this Agreement, any award agreement under the EIP, any
proprietary rights, non-competition, non-disclosure or other restrictive
covenant agreements in effect between the Employee and the Company, which are
demonstrably willful or deliberate on the Employee’s part, (iii) has willfully
or deliberately failed to perform the Employee’s material duties assigned by the
Company (other than by reason of illness or temporary disability), (iv) has
engaged in illegal conduct, gross misconduct, fraud or material dishonesty in
connection with the Business of the Company, (v) has engaged in willful
misappropriation or embezzlement of any of the Company’s funds or property, or
(vi) has engaged in conduct that violated the Company’s then existing written
internal policies or procedures and which is materially detrimental to the
Business or reputation of the Company. Any of the aforesaid clauses (ii), (iii)
and (vi) may be cured by the Employee, if curable, if cured within fifteen (15)
days after receipt by the Employee of written notice of the same. In the event
such acts or omissions are capable of being cured, the effective date of
termination, in the event of the Employee’s failure to cure, must be at least
fifteen (15) days after such notice of termination to afford the Employee the
ability to cure the same. The Company may place the Employee on paid leave for
up to ninety (90) consecutive days while it is determining whether there is a
basis to terminate Employee’s employment for Cause. This leave will not
constitute Good Reason.

 

6

 

 

c.       Without Cause. The employment of the Employee by the Company shall
terminate at the election of the Company upon written notice (or upon such later
date specified in such notice) to the Employee without Cause.

 

d.       Voluntary Resignation. The employment of the Employee by the Company
shall terminate at the election of the Employee upon thirty (30) days’ prior
written notice to the Company (which the Company may, in its sole discretion,
make effective earlier than any notice date) for a Voluntary Resignation. The
Employee’s Voluntary Resignation may be for “Good Reason” if, other than to the
extent the cause of the event is primarily the result of Employee’s voluntary
actions or omissions in providing services hereunder, (i) the Company commits a
material breach of its obligations under this Agreement, (ii) there is a
material reduction of the Employee’s duties, authority or status other than
reductions or limitations imposed by law or regulatory authority or otherwise
set forth in this Agreement, or (iii) a material reduction in (or a failure to
pay or provide) the Employee’s Base Salary or other benefits to which the
Employee is entitled under this Agreement other than reductions otherwise set
forth in this Agreement. The Employee will provide written notice to the Company
of the existence of any event or condition that constitutes Good Reason within
ninety (90) days of its existence. Upon receipt of such notice, the Company
shall have a period of thirty (30) days during which it may remedy such event or
condition that constitutes Good Reason (the “Cure Period”). Notwithstanding any
other provision herein, the Employee’s termination of employment shall not
constitute termination with Good Reason unless such termination occurs within
sixty (60) days following the last day of the Cure Period.

 

e.       Notice of Termination. Any termination of the Employee’s employment by
the Company or by the Employee (other than termination pursuant to Death) shall
be communicated by written Notice of Termination to the other Party hereto in
accordance with this Agreement. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Employee’s employment under the provision so indicated.

 

f.       Date of Termination. The “Date of Termination” shall mean the date the
Employee’s employment is terminated in accordance with this Section 8.

 

9.       Effects of Termination.

 

a.       Death/Disability. If the employment of the Employee should terminate
during the Term due to the Employee’s death, of if the employment of the
Employee should terminate during the Term at the election of the Company due to
Disability, then the Company will pay to the Employee or, in the event of the
Employee’s death, to the estate of the Employee:

 

i.       any earned and accrued but unpaid Base Salary through the Date of
Termination payable in accordance with the Company’s normal payroll practices;

 

ii.       reimbursement for any unreimbursed business expenses incurred through
the Date of Termination in accordance with Section 7(d);

 

iii.       all other applicable payments or benefits to which the Employee shall
be entitled under, and paid or provided in accordance with, the terms of any
applicable arrangement, plan or program under Section 7(a)-(c) (collectively,
Sections 9(a)(i)-(iii), payable in accordance with this Section 9(a), shall be
hereafter referred to as the “Accrued Benefits”);

 

7

 

 

iv.       subject to Section 9(e), any accrued but unpaid Sales Incentive for
the calendar quarter immediately prior to the termination, payable when the
applicable Sales Incentive for such calendar quarter would have otherwise been
paid; and

 

v.       subject to Section 9(e), any unvested Restricted Stock Units that are
subject to vesting under Section 6(c) shall continue to vest in accordance with
the vesting schedule set forth in Section 6(c) notwithstanding the Employee’s
termination of employment with the Company.

 

b.       Termination by the Company without Cause or Voluntary Resignation by
the Employee for Good Reason. If the employment of the Employee should terminate
at the election of the Company without Cause or at the election of the Employee
due to a Voluntary Resignation for Good Reason, the Company shall pay or provide
to the Employee the Accrued Benefits and reimbursement for any unreimbursed
business expenses incurred through the Date of Termination in accordance with
Section 7(d), and, subject Sections 9(e) and 10:

 

i.       any accrued but unpaid Sales Incentive for the calendar quarter
immediately prior to the termination, payable when the applicable Sales
Incentive for such calendar quarter would have otherwise been paid; and

 

ii.       any unvested Restricted Stock Units that are subject to vesting under
Section 6(c) shall continue to vest in accordance with the vesting schedule set
forth in Section 6(c) notwithstanding the Employee’s termination of employment
with the Company, provided that, on each vesting date that the Employee has not
materially breached the Restrictive Covenants, which breach has not been cured
by the Employee, if curable, within ten (10) days following written notice
thereof from the Company.

 

c.       By the Company For Cause; Voluntary Resignation by the Employee without
Good Reason. In the event that the Employee’s employment is terminated during
the Term by the Company for Cause or a Voluntary Resignation by the Employee
without Good Reason, the Company shall pay or provide to the Employee the
Accrued Benefits and reimbursement for any unreimbursed business expenses
incurred through the Date of Termination in accordance with Section 7(d), and
any unvested Restricted Stock Units as of the Termination Date shall be
immediately forfeited.

 

d.       Expiration. In the event that the Employee’s employment terminates by
reason of the expiration of the Term hereof, then the Company shall pay to the
Employee the Accrued Benefits and reimbursement for any unreimbursed business
expenses incurred through the Date of Termination in accordance with Section
7(d), and, subject Section 9(d):

 

i.       any accrued but unpaid Sales Incentive for the calendar quarter
immediately prior to the termination, payable when the applicable Sales
Incentive for such calendar quarter would have otherwise been paid; and

 

ii.       the unvested Restricted Stock Units that are subject to vesting under
Section 6(c) as of the Term Date shall vest as of the Term Date.

 

e.       Release. Any payments or benefits by the Company required under
Sections 9(a)(iv)-(v), 9(b)(i)-(ii) and 9(d)(i)-(ii) shall be conditioned on and
shall not be payable unless the Company receives from the Employee (or, in the
event of the Employee’s death, the estate of the Employee) within thirty (30)
days of the Date of Termination a fully effective and non-revocable written
release in form and substance reasonably acceptable to the Company of any and
all past, present or future claims that the Employee (or, in the event of the
Employee’s death, the estate of the Employee) may have against the Company or
any of its affiliates and any of their respective officers, directors and other
related parties (all claims released in this Section 9(e) being referred to as
the “Released Claims”), provided, however, that the Released Claims shall not
include any claim by the Employee for indemnification from the Company relating
to any act or omission prior to the Date of Termination, in each instance to the
extent the Employee would have the right to be indemnified therefor under (and
not otherwise prohibited or restricted by) (i) the laws of the State of Nevada,
(ii) any Federal law applicable to the Company or the Employee, (iii) the
Company’s articles of incorporation or bylaws, as amended, and (iv) the D&O
Indemnity Agreement by and between the Employee and the Company dated May 10,
2017. The Company agrees to provide a form of release within seven (7) days of
the Date of Termination.

 

8

 

 

f.       Termination of Authority. Immediately upon the Employee terminating or
being terminated from the Employee’s employment with the Company for any reason,
notwithstanding anything else appearing in this Agreement or otherwise, the
Employee will stop serving the functions of the Employee’s terminated or expired
position(s), including but not limited to any director or officer positions at
the Company or any of its affiliates, and shall be without any of the authority
or responsibility for such position(s).

 

10.       Section 409A.

 

a.       Although the Company does not guarantee the tax treatment of any
payments under this Agreement, the intent of the Parties is that the payments
and benefits under this Agreement be exempt from, or comply with, Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and all Treasury
Regulations and guidance promulgated thereunder (“Code Section 409A”) and to the
maximum extent permitted this Agreement shall be limited, construed and
interpreted in accordance with such intent. In no event whatsoever shall the
Company or its affiliates or their respective officers, directors, employees or
agents be liable for any additional tax, interest or penalties that may be
imposed on the Employee by Code Section 409A or damages for failing to comply
with Code Section 409A.

 

b.       Notwithstanding any other provision of this Agreement to the contrary,
to the extent that any reimbursement of expenses constitutes “deferred
compensation” under Code Section 409A, such reimbursement shall be provided no
later than December 31st of the year following the year in which the expense was
incurred (or, where applicable, no later than such earlier time required by this
Agreement). The amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year. The amount of any
in-kind benefits provided in one year shall not affect the amount of in-kind
benefits provided in any other year.

 

c.       For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), the right to
receive payments in the form of installment payments shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment shall at all times be considered a separate and distinct payment.
Whenever a payment under this Agreement may be paid within a specified period,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

d.       Notwithstanding any other provision of this Agreement to the contrary,
if at the time of the Employee’s separation from service (as defined in Code
Section 409A), the Employee is a “Specified Employee”, then the Company will
defer the payment or commencement of any nonqualified deferred compensation
subject to Code Section 409A payable upon separation from service (without any
reduction in such payments or benefits ultimately paid or provided to the
Employee) until the date that is six (6) months following separation from
service or, if earlier, the earliest other date as is permitted under Code
Section 409A (and any amounts that otherwise would have been paid during this
deferral period will be paid in a lump sum on the day after the expiration of
the six (6)-month period or such shorter period, if applicable). The Employee
will be a “Specified Employee” for purposes of this Agreement if, on the date of
the Employee’s separation from service, the Employee is an individual who is,
under the method of determination adopted by the Company designated as, or
within the category of executives deemed to be, a “Specified Employee” within
the meaning and in accordance with Treasury Regulation Section 1.409A-1(i). The
Company shall determine in its sole discretion all matters relating to who is
designated as a “Specified Employee” and the application of and effects of the
change in such determination.

 

9

 

 

e.       Notwithstanding anything in this Agreement or elsewhere to the
contrary, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that constitute “non-qualified deferred compensation” within
the meaning of Code Section 409A upon or following a termination of the
Employee’s employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” and the date of
such separation from service shall be the date of termination for purposes of
any such payment or benefits.

 

11.       Activity Restrictions; Employee Covenants.

 

a.        Purpose. As previously acknowledged, the Company has invested heavily
in its information systems, personnel, product development, customers, and
customer development. As a member of the Company’s management group, the
Employee is entrusted with the fruits of these investments and the decisions to
be made regarding similar future investments. In order to participate in the
benefits of a highly compensated position of trust with the Company, the Company
requires a written commitment from key employees that its trust will not be
misplaced and its investments lost or damaged. Accordingly, the Employee makes
the following promises regarding the Employee’s activities.

 

b.        Best Efforts. The Employee will at all times perform all of the
Employee’s assigned duties faithfully and exert the Employee’s best efforts to
fully perform those duties pursuant to the express and implicit terms of this
Agreement to the reasonable satisfaction of the Company. During the Term, the
Employee will not engage in or become interested in any calling, activity, or
other business which is or may be contrary to or in competition with the
interests and welfare of the Company.

 

c.        Inventions; Intellectual Property.

 

i.       Inventions. Every invention and improvement conceived, invented or
developed by the Employee relating to or useable in the Business then being
carried on or actively contemplated by the Company now existing or hereafter
developed shall become the exclusive property of the Company. With respect to
all inventive ideas originated or developed by the Employee which relate to the
Business during the Term hereof, or as to which the Employee has acquired
information as a result of the Employee’s employment with the Company, and all
patents obtained on such inventive ideas, (a) the Employee agrees to disclose
and assign, without charge, all such inventive ideas and any patents obtained
thereon to the Company, but without expense to the Employee, (b) the Employee
agrees that all such inventive ideas and any patents thereof shall be the
exclusive property of the Company, and (c) the Employee will, at any and all
times, furnish such information and assistance and execute such applications and
other documents as may be advisable in the opinion of the Company to obtain both
domestic and foreign patents, title to which is to be vested in the Company, and
the Employee shall give the Company the full and exclusive power to prosecute
all such applications and all proceedings in connection therewith.

 

ii.       Intellectual Property. The Employee shall promptly disclose to the
Company or any successor or assign, and grant to the Company or its successors
and assigns without any separate remuneration or compensation other than that
received by the Employee in the course of the Employee’s employment, the
Employee’s entire right, title and interest in and to any and all inventions,
developments, discoveries, models, or business plans or opportunities, or any
other intellectual property of any type or nature whatsoever related to the
Business or the Products (“Intellectual Property”), developed by the Employee
during the period of the Employee’s employment by the Company or its affiliates
and whether developed by the Employee during or after business hours, or alone
or in connection with others, that is in any way related to the Business of the
Company, its successors or assigns. This provision shall not apply to books or
articles authored by the Employee during non-work hours, consistent with the
Employee’s obligations under this Agreement, so long as such books or articles
(a) are not funded in whole or in part by the Company, and (b) do not contain
any confidential information or Intellectual Property of the Company. The
Employee agrees, at the Company’s expense, to take all steps necessary or proper
to vest title to all such Intellectual Property in the Company, and cooperate
fully and assist the Company in any litigation or other proceedings involving
any such Intellectual Property.

 

10

 

 

d.        Non-solicitation of Business. During the Term hereof and for a period
of two (2) years after the termination or expiration of this Agreement,
regardless of who initiated the termination, the Employee will not, directly or
indirectly, solicit, interfere with, or divert away from the Company any
customer of the Company who did any business with the Company during the Term
hereof or any prospective customer with whom the Company had any contact during
the Term hereof.

 

e.        Non-enticement of Personnel. During the Term hereof and for a period
of two (2) years after the termination or expiration of this Agreement,
regardless of who initiated the termination, the Employee shall not, directly or
indirectly, as an individual or on behalf of any other person or entity, hire,
solicit, recruit, or attempt to entice away from the Company or any customer of
the Company any person employed by or providing services to the Company or any
customer of the Company. The Employee shall not approach any such employees for
such a prohibited purpose and shall not knowingly cooperate in any other person
or entity’s efforts to do so. The Company’s customers are third-party
beneficiaries of this covenant and shall have standing to enforce the terms of
this Section 11(e) by seeking whatever equitable and legal remedies may be
available to the Company hereunder.

 

f.        Confidentiality. The Employee shall not at any time during the Term
hereof or at any time thereafter communicate, divulge, disclose, take, or use
for himself any information, knowledge, data, or materials that were disclosed
or obtained by the Employee during the Term (including, without limitation, any
information and knowledge that was conceived, created, or developed by the
Employee during the course of the Employee’s employment with the Company) which
is related to the Business and the Products and is not already generally known
in the Company’s trade by competitors. This restriction on confidential
information disclosure and use shall apply to knowledge or information which
relates to the Business or the business of the Company’s customers and is in the
nature of a business secret of the Company or the Company’s customers. Included
within the scope of this restriction shall be the specific items identified in
Section 11(h) hereof and any other information and matters designated by the
Company (verbally or in writing) to be confidential during the Term hereof. The
Company’s customers are third-party beneficiaries of the aforestated covenants
in this Section 11(f) and shall have standing to enforce its terms and seek
whatever equitable or legal remedy that is necessary to repay or avoid harm to
them, including, but not limited to, any remedy available to the Company under
this Agreement. The obligations of the Employee with respect to the disclosure
and use of confidential information under this Section 11(f) shall cease to the
extent such information becomes generally known in the Company’s trade by
competitors through a means other than a breach of this Agreement by the
Employee. In the event the Employee is required by any legal proceedings to
disclose confidential information, the Employee shall provide the Company with
prompt notice thereof so that the Company may seek an appropriate protective
order and/or waive compliance by the Employee with the provisions hereof.

 

g.        Non-competition. During the Term hereof and for a period of two (2)
years after the termination or expiration of this Agreement, regardless of who
initiated the termination, the Employee shall not, alone, or as an agent,
employee, servant, officer, partner or stockholder of any other corporation or
business, directly or indirectly, engage in employment or business activity
which relates to the sale, manufacturing, or marketing of products which are
competitive with, substantially similar to, or serve the same function as the
Products manufactured, marketed or sold by the Company either now or at any time
during the Term. This post-termination restriction is limited to activities in
or directed at the geographic area located in North America where the Company
has sold or manufactured the Products at any time during the Term hereof. The
Employee specifically agrees, without limitation, that the Employee will not
accept a similar position or perform the same or similar responsibilities or
services as performed for the Company for any business entity that is engaged in
a business that is the same, or substantially similar to, the Business (i.e., a
competitor).

 

11

 

 

 

h.        Return of Company Materials. Upon request at any time during the Term
hereof and without request at the time of the termination or expiration of this
Agreement, without regard for who initiated the termination, the Employee agrees
to promptly return (without retaining any copies, summaries, files or notes
derived from source materials) all information and records regarding the
Business and the Products, whether or not created by the Employee during the
Term hereof including, but not be limited to: all financial, sales and purchase
data for the Business and the Company’s customers, all financial statements and
projections, all marketing surveys and analyses, all strategic planning
material, all data on the Company’s competitors, all customer information, all
records regarding prospective customers of the Company, all documents regarding
pending or threatened litigation involving the Company, all legal opinions, all
personnel evaluations for the Company’s employees and outside vendors and
contractors, all computer hardware and software, all price lists and formulas,
all pricing quotations or proposals, all lists or compilations of customers and
prospects, all promotional materials, all internal operating reports, all
budgets and projections, all information related to the Company’s product
development and intellectual property, all product designs, specifications,
drawing, engineering, bills of material and other information related to the
Products, all corporate and equipment manuals and policies, all contracts with
customers and suppliers, all supplier prices and quotations, all business
correspondence, all catalogs and product samples, all sensitive customer
information, all sales reports and invoices, and all tangible and intangible
property owned by the Company.

 

i.        Non-Disparagement. During the Term and thereafter, the Employee shall
not knowingly, directly or indirectly, make negative comments or otherwise
disparage the Company, any of its affiliates, or any of their respective
officers, directors, employees, shareholders, agents or businesses in any manner
likely to be harmful to them or their business reputations or personal
reputations. The Company shall direct its officers, directors and senior
management team to not disparage or encourage or induce others to disparage the
Employee. The foregoing shall not be violated by truthful statements in response
to legal process, required governmental testimony or filings, or administrative
or arbitral proceedings (including depositions in connection with such
proceedings), provided that the Employee has given the Company prompt written
notice of any such legal process and cooperated with the Company’s efforts to
seek a protective order.

 

j.        Employee’s Representations. The Employee represents and acknowledges
that none of the activity restrictions set forth in this Section 11 will prevent
the Employee from obtaining employment, cause undue hardship, cause a
relocation, or adversely impact numerous other business and employment
opportunities that are not affected by the existence of these restrictions. The
Employee further acknowledges that the Employee believes the foregoing
restrictions to be reasonable and necessary to protect the Company’s legitimate
business interests. Any violation of the restrictions in this Section 11 can
cause harm to the Company of an irreparable nature for which money damages alone
will not suffice. The Employee agrees that the Employee will fully and promptly
disclose to any person or entity with which the Employee becomes associated
subsequent to the termination or expiration of this Agreement all of the
restrictions on the Employee’s post-termination activities. The Company shall
also have the right to disclose this Agreement to any business entity hiring or
utilizing the services of the Employee subsequent to the termination or
expiration of this Agreement.

 

12

 

 

k.        Common Law and Trade Secrets. The Employee and the Company agree that
nothing in this Agreement shall be construed to limit or negate the common law
of torts or trade secrets where it provides the Company with broader protection
than that provided herein.

 

l.        Tolling. In the event of any violation of the provisions of this
Section 11, the Employee acknowledges and agrees that the post-termination
restrictions contained in this Section 11 shall be extended by a period of time
equal to the period of such violation, it being the intention of the Parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

 

m.        Rights and Remedies upon Breach. The Employee acknowledges and agrees
that any breach by the Employee of any of the provisions of Section 11 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Employee
breaches, or threatens to commit a breach of, any of the provisions of the
Restrictive Covenants, the Company and its affiliates shall have the following
rights and remedies, each of which rights and remedies shall be independent of
the other and severally enforceable, and all of which rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Company and its affiliates, under law or in equity (including, without
limitation, the recovery of damages):

 

i.       the right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court of competent jurisdiction, including, without limitation, the right to an
entry against the Employee of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants; and

 

ii.       the right and remedy to require the Employee to account for and pay
over to the Company or any of its affiliates all compensation, profits, monies,
accruals, increments or other benefits (collectively, “Benefits”) derived or
received by the Employee as the result of any transactions constituting a breach
of the Restrictive Covenants, and the Employee shall account for and pay over
such Benefits to the Company and, if applicable, its affected affiliates.

 

12.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company’s successors and assigns and the Employee’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees. This Agreement shall not be assignable by
the Employee, it being understood and agreed that this is a contract for the
Employee’s personal services. This Agreement shall not be assignable by the
Company, except that the Company may assign it to an affiliate of the Company
and shall assign it in connection with a transaction involving the succession by
a third party to all or substantially all of the Company’s business and/or
assets (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise). When assigned to a successor, the
assignee shall assume this Agreement and expressly agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of such an assignment and the Company
shall be released of all obligations hereunder. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets that executes and delivers the assumption agreement
described in the immediately preceding sentence or that becomes bound by this
Agreement by operation of law. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns as provided
in this Section 12 and is not for the benefit of, nor may any provision hereof
be enforced by, any other person, except as otherwise set forth in this
Agreement.

 

13

 

 

13.       Alternative Dispute Resolution.

 

a.       Coverage. Except as otherwise expressly provided in this Agreement or
by law, this Section 13 is the sole and exclusive method by which the Employee
and the Company are required to resolve any and all disputes arising out of or
related to the Employee’s employment with the Company or the termination of that
employment, each of which is referred to as “Employment-Related Dispute,”
including, but not limited to, disputes arising out of or related to any of the
following subjects: (i) compensation or other terms or conditions of the
Employee’s employment, (ii) application or enforcement of any Company program or
policy to the Employee, (iii) any disciplinary action or other adverse
employment decision of the Company or any statement related to the Employee’s
employment, performance or termination, (iv) any policy of the Company or any
agreement between the Employee and the Company, (v) disputes over the
arbitrability of any controversy or claim which arguably is or may be subject to
this Section 13, (vi) claims arising out of or related to any current or future
federal, state or local civil rights laws, fair employment laws, wage and hour
laws, fair labor or employment standards laws, laws against discrimination,
equal pay laws, wage and salary payment laws, plant or facility closing or
layoff laws, laws in regard to employment benefits or protections, family and
medical leave laws, and whistleblower laws, including by way of example, but not
limited to, the federal Civil Rights Acts of 1866, 1871, 1964 and 1991, the
Pregnancy Discrimination Act of 1978, the Age Discrimination in Employment Act
of 1967, the Equal Pay Act of 1963, the Fair Labor Standards Act of 1938, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, and the Employee Retirement Income Security Act of 1978, as they have been
or may be amended from time to time, or (vii) any other dispute arising out of
or related to the Employee’s employment or the Employee’s termination.

 

b.       Negotiation; Mediation. Any Employment-Related Dispute asserted by one
Party against the other Party shall be delivered in writing to the other Party.
During the fifteen (15)-day period following receipt of the assertion by the
other Party, the Parties shall attempt in good faith to negotiate a resolution
of the Employment-Related Disputes so asserted. If the Employment-Related
Disputes so asserted cannot be settled through negotiation and remains
unresolved after the fifteen (15)-day negotiation period, the Employee or the
Company may submit the dispute to mediation and the Parties shall attempt in
good faith to resolve the dispute by mediation, under the mediation procedure of
the American Arbitration Association (“AAA”). Unless the Parties agree otherwise
in writing, the mediation shall be conducted by a single mediator, and the
mediator shall be selected from an appropriate Judicial Arbiter Group, Inc.
(“JAG”) panel pursuant to the AAA rules. The mediation shall be conducted in
Denver, Colorado. Unless the Parties agree otherwise, the cost of the mediator’s
professional fees and expenses and any reasonable administrative fee will be
shared and paid equally by the Parties, and each Party shall bear its own
attorneys’ fees and costs of the mediation.

 

c.        Binding Arbitration. If the Employment-Related Disputes so asserted
cannot be settled through mediation and remains unresolved thirty (30) days
after the appointment of a mediator, the Employee or the Company may submit the
dispute to arbitration and the dispute shall be settled in arbitration. Notice
of a demand to arbitrate a dispute by either Party shall be given in writing to
the other at their last known address. Arbitration shall be commenced by the
filing by a party of an arbitration demand with the JAG in its office in Denver,
Colorado. The arbitration and resolution of the dispute shall be resolved by a
single arbitrator appointed by the JAG pursuant to AAA rules. The arbitration
shall in all respects be governed and conducted by applicable AAA rules, and any
award and/or decision shall be conclusive and binding on the parties. The
arbitration shall be conducted in Denver, Colorado regardless of the particular
plant or facility of the Parties. The arbitrator shall supply a written opinion
supporting any award, and judgment may be entered on the award in any court of
competent jurisdiction. Each Party shall pay its own fees and expenses for the
arbitration except for any costs and charges imposed by the JAG which may be
assessed against the losing Party by the arbitrator. Any fees of the arbitrator
for the arbitrator’s services shall in all events be shared and paid equally by
the Parties.

 

14

 

 

d.       Equitable Relief. In the event that preliminary or permanent injunctive
relief is necessary or desirable in order to prevent a Party from acting
contrary to this Agreement or to prevent irreparable harm prior to a
confirmation of an arbitration award, including without limitation as provided
under Section 14(h) hereof, then either Party is authorized and entitled to
commence a lawsuit solely to obtain equitable relief against the other pending
the completion of the arbitration in a court having jurisdiction over the
Parties. All rights and remedies of the parties shall be cumulative and in
addition to any other rights and remedies obtainable from arbitration.

 

e.       Severability. In the event that any court or arbitrator finds or holds
any restriction contained in this Agreement, including the Restrictive
Covenants, to be unreasonable, invalid, or unenforceable, then it is the express
intent of the Parties that the court or arbitrator so holding shall modify or
amend the offending restriction or restrictions in any reasonable fashion so as
to render it or them enforceable to the fullest extent possible under prevailing
law. In the event that any restriction is deemed void and unenforceable and not
suitable or capable of being so modified, then such restriction shall be
severed. Each term and provision of this Agreement is and shall be construed as
severable in whole or in part, and, if any provision or the application thereof
to particular circumstances should be invalid, illegal, or unenforceable, then
the remaining terms and provisions shall not be affected and shall remain fully
enforceable. An adjudication or finding of invalidity or unenforceability for
one jurisdiction of any particular provision shall not invalidate or void such
provision in any other jurisdiction. It is the express intent of the Parties
that all restrictions imposed by this Agreement be construed and applied to
avoid legal nullities and with a view towards enforcement whenever possible

 

14.       Miscellaneous.

 

a.       Time of the Essence. Time is of the essence with respect to this
Agreement. If the last or appointed day for the taking of any action or the
expiration of any right required or granted herein shall not be a business day
(i.e, a Saturday, Sunday or federal holiday), then such action may be taken or
such right may be exercised on the next succeeding business day.

 

b.       Entire Agreement. This Agreement (together with the Exhibits hereto and
any agreements, policies or other documents specifically referenced herein)
constitutes the entire understanding or agreement between the Company and the
Employee relating to the subject matter hereof and there is no understanding or
agreement, oral or written, which is not set forth herein. This Agreement
supersedes and replaces any prior employment agreement or understanding, oral or
written, between the Company and the Employee including, without limitation, the
Original Agreement. This Agreement may only be amended by a writing signed by
the Company and the Employee.

 

c.       Waiver. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed by the Parties. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any Party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

d.       Construction. In the event of a conflict or ambiguity created between
the Company’s current personnel manual for all employees and this Agreement, it
is agreed that this Agreement shall control. No policies, procedures, or
statements of any nature by the Company shall modify this Agreement or be
construed to create express or implied obligations to the Employee. The titles
and subtitles used in this Agreement are used for convenience only and are not
to be considered in construing or interpreting this Agreement. The Parties agree
that each of them and/or their respective counsel have reviewed and had an
opportunity to revise this Agreement and, therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party shall not be employed in the interpretation of this Agreement or
any amendments thereto. The word “including” shall be construed to include the
words “without limitation.” In this Agreement, unless the context otherwise
requires, references to the singular shall include the plural and vice versa.
The word “Company” shall be construed to include the Company and its
subsidiaries and affiliates, whether now existing or hereafter established.

 

15

 

 

e.       Notices. All notices and other communications hereunder shall be in
writing, and shall be deemed to have been duly given if delivered personally or
if sent by overnight courier or by certified mail, return receipt requested,
postage prepaid, to the relevant address set forth below, or to such other
address as the recipient of such notice or communication shall have specified in
writing to the other Party hereto, in accordance with this Section 14(e).

 

  i. If to the Company:   Surna Inc.         1780 55th Street         Boulder,
Colorado 80301         Attention: CEO             ii. If to the Employee, at the
Employee’s last residence shown on the records of the  Company.

 

f.        Public Announcements. The Company intends to publicly announce and
disclose this Agreement and the subject matter hereof in accordance with
applicable laws. Until such time as the Company has publicly announced and/or
disclosed this Agreement and the subject matter hereof, the Employee shall not
publicly announce or disclose to any third party the existence of this Agreement
or the subject matter hereof.

 

g.       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Colorado, without regard to the principles of conflicts of law thereof.

 

h.       Equitable Relief. The Employee acknowledges and agrees that,
notwithstanding anything herein to the contrary, including without limitation
Section 13(d) hereof, upon any breach by the Employee of the Employee’s
obligations under Section 11, the Company will have no adequate remedy at law,
and accordingly shall be immediately entitled to specific performance and other
appropriate injunctive and equitable relief in a court of competent
jurisdiction.

 

i.       Cooperation in Future Matters. The Employee hereby agrees that for a
period of eighteen (18) months following the termination or expiration of this
Agreement, the Employee shall cooperate fully with the Company’s reasonable
requests relating to matters that pertain to the Employee’s employment by the
Company, including, without limitation, providing information or limited
consultation as to such matters, participating in legal proceedings,
investigations or audits on behalf of the Company, or otherwise making herself
reasonably available to the Company for other related purposes. Any such
cooperation shall be performed at scheduled times taking into consideration the
Employee’s other commitments. The Employee shall not be required to perform such
cooperation to the extent it conflicts with any requirements of exclusivity of
services for another employer or otherwise, nor in any manner that in the good
faith belief of the Employee would conflict with the Employee’s rights under or
ability to enforce this Agreement. The Employee will be compensated by the
Company, as an independent contractor, at a rate of $85 per hour for services
actually rendered by the Employee at the request of the Company under this
Section 14(i).

 

16

 

 

j.       Withholding. Any payments provided for in this Agreement shall be paid
net of any applicable income tax withholding required under federal, state or
local law.

 

k.       Survival. Notwithstanding anything in this Agreement or elsewhere to
the contrary, the provisions of Sections 9, 10, 11, 12, 13 and 14 shall survive
the termination of the Employee’s employment or the termination or expiration of
this Agreement.

 

l.       Execution and Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. ESIGN Act of 2000, e.g., www.docusign.com) or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

 

m.       Section 10b-5 Plan. During the Term, the Company will cooperate with
the Employee in the implementation of a Section 10b-5 plan commencing on or
about January 1, 2019 to allow the Employee and her spouse (collectively, the
“Keens”) to sell shares of the Company’s common stock owned by the Keens in open
market transactions. The Section 10b-5 plan will be implemented to allow the
Keens to sell shares of the Company’s common stock in monthly intervals and in
an amount not to exceed 200,000 shares per month. The intent underlying the
Section 10b-5 plan is to reduce the Keens’ common stock ownership below the 10%
threshold for reporting under Section 16(a) of the Securities Exchange Act of
1934, as amended. As part of this arrangement, as long as the Employee is
employed by the Company and for the six months thereafter, the Employee will not
acquire any shares of the Company’s common stock in market, private or other
transactions.

 

 

[Remainder of this page intentionally left blank. Signature page follows.]

 

17

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written below.

 

EMPLOYEE   COMPANY           Surna Inc.       /s/ Brandy M. Keen    By: /s/
Chris Bechtel  Brandy M. Keen, Individually     Chris Bechtel, Chief Executive
Officer

 

[Signature Page to Employee Employment Agreement]

 

 

 

 

EXHIBIT A

Permitted Activities

None

 

 

 

 

EXHIBIT B

Restricted Stock Unit Agreement

 

 

 

 

 

